Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 recites the limitation "a band having a first end opposite the first end”.  There is insufficient antecedent basis for this limitation in the claim. Claim 9 also recites “the band second end” which was not preceded by any limitation “a band second end.”
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larsen (US 2015/0090257).
 
Regarding claim 1, Larsen teaches A bone conduction communication system, the bone conduction communication system comprising: a bone conduction device including at least one bone conduction element (Larsen figure 1 and ¶0011 “Conduction speaker technology is integrated into a mask to vibrate a user’s skull bone structure,” conduction elements 104, 106, 108); and a wearable device, the bone conduction device being coupled to the wearable device (Larsen figure 1, and ¶0015, mask 100 and “contact a skull bone”), the wearable device stabilizing the at least one bone conduction element in a plurality of axes of support (Larsen figure 1, straps 130).

Regarding claim 2, Larsen teaches wherein the at least one bone conduction element includes a first bone conduction element being coupled to a first location on the wearable device and a second bone conduction element being coupled to a second location on the wearable device (Larsen figure 1, conduction elements 104, 106, 108).



Regarding claim 4, Larsen teaches wherein the wearable device includes a plurality of strap coupling elements (Larsen figure 1, straps 130).

Regarding claim 5, Larsen teaches wherein the wearable device includes a face engagement seal, the face engagement seal including the plurality of strap coupling elements (Larsen ¶0017, “skirt 102 may form a substantially airtight seal with the face” and ¶0018 “straps 130 are fixed to the frame 120).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 11-12 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (US 2015/0090257) in view of Fukuda (US 2003/0083112).

Regarding claim 6, Larsen teaches wherein the wearable device includes a first strap coupling element and a second strap coupling element (Larsen figure 1), however does not explicitly teach the first bone conduction element being coupled to the first strap coupling element and the second bone conduction element being coupled to the second strap coupling element.

Fukuda teaches the first bone conduction element being coupled to the first strap coupling element and the second bone conduction element being coupled to the second strap coupling element (Fukuda figure 3, it would have been obvious to duplicate the bone conduction transducer 3 on the strap to at least 2 bone conduction elements).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Fukuda to improve the known bone conduction system of Larsen to achieve the predictable result of securely attaching bone conduction devices to a user at various locations.

Regarding claim 7, Larsen in view of Fukuda teaches wherein the first bone conduction element has a first housing with a first surface and a second surface, and the second bone conduction element has a second housing with a first surface and a 

Regarding claim 11, Larsen in view of Fukuda teaches wherein the wearable device further includes a first strap coupling element and a second strap coupling element (Larsen figure 1), at least a portion of the first bone conduction element being located within the first strap coupling element and at least a portion of the second bone conduction element being located within the second strap coupling element (Fukuda figure 3, it would have been obvious to duplicate the bone conduction transducer 3 on the strap to at least 2 bone conduction elements).

Regarding claim 12, Larsen in view of Fukuda teaches wherein the first strap coupling element defines a first pocket and the second strap coupling element defines a second pocket, the at least a portion of the first bone conduction element being located within the first pocket and the at least a portion of the second bone conduction element being located within the second pocket (Fukuda figure 1, bone conduction unit 3 in aperture 6).

Regarding claim 21, Larsen teaches A bone conduction communication system, the bone conduction communication system comprising: a wearable device (Larsen figure 1, and ¶0015, mask 100 and “contact a skull bone”) including: a facepiece (Larsen figure 2, Mask 100); a communication controller, the communication controller having a processing circuitry, the processing circuitry having a processor and a memory (Larsen figure 3 and ¶0014); the at least one bone conduction transducer configured for electrical communication with the communication controller (Larsen figure 3, bone conduction vibrator 340 in communication with electronic module 320), however does not explicitly teach a face engagement seal coupled to the facepiece, at least one bone conduction transducer within the at least one strap coupling element, the at least one bone conduction transducer being stabilized by the at least one strap coupling element along a plurality of axes of support.

Fukuda teaches a face engagement seal coupled to the facepiece (Fukuda figure 3, straps 11-12); the face engagement seal including at least one strap coupling element (Fukuda figures 1 and 3, transceiver 1); at least one bone conduction transducer within the at least one strap coupling element (Fukuda figure 1, bone conduction speaker portion 3), the at least one bone conduction transducer being stabilized by the at least one strap coupling element along a plurality of axes of support (Fukuda figure 3).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Fukuda to improve the known bone conduction system of Larsen to achieve the 

Regarding claim 22, Larsen in view of Fukuda teaches a helmet configured to be worn on a wearer's head (Larsen figure 2), at least a portion of the wearable device being configured to be located between the helmet and the wearer's head (Larsen figure 2, strap 230).

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (US 2015/0090257) in view of Fukuda (US 2003/0083112) in further view of Goodnow (WO 90/04908).

Regarding claim 8, Larsen in view of Fukuda teaches wherein each of the first and second strap coupling elements has a first surface, a second surface, and an aperture; the first surface of the first strap coupling element being in contact with the second surface of the first bone conduction element housing such that the strap engagement element of the first bone conduction element housing extends through the aperture of the first strap coupling element (Fukuda figure 3, the housing of transceiver 1, extends from support member 5 to engaging member 7-8, through the slit 9); and the first surface of the second strap coupling element being in contact with the second surface of the second bone conduction element housing such that the strap engagement element of the second bone conduction element housing extends through 

Goodnow teaches a strap with a bone conduction speaker one both sides of the head (Goodnow figure 3, transducers 12 and 14).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Goodnow to improve the known bone conduction system of Larsen in view of Fukuda to achieve the predictable result of a wearable device with adjustable audio device positions.

Regarding claim 9, Larsen in view of Fukuda in further view of Goodnow teaches a band having a first end opposite the first end, the first bone conduction element (12a) being coupled to the band first end and the second bone conduction element being coupled to the band second end (Goodnow figure 2, retaining band 50 and headstrap 26).

Regarding claim 10, Larsen in view of Fukuda in further view of Goodnow teaches wherein the wearable device further includes a facepiece (Goodnow figure 6, facial portion 212) and a facepiece seal proximate the face engagement seal (Goodnow figure 6, harness 214), the band being located between the facepiece seal and the face engagement seal (Goodnow figure 6, band 218, yoke 224).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (US 2015/0090257) in view of Fukuda (US 2003/0083112) in further view of Goodnow (WO 90/04908) in further view of Hebe (US 9143848).

Regarding claim 13, Larsen in view of Fukuda in further view of Goodnow does teach wherein the wearable device further includes a facepiece (Goodnow figure 6, facial portion 212) and a communication controller (Goodnow Page 13 lines 8-18, “connected to a radio (not shown) which permits two-way communication with a base unit”), however does not explicitly teach a communication controller housing coupled to the facepiece; processing circuitry having a processor and a memory; and a communication controller transceiver having a communication unit; and the communication controller being in electrical communication with the bone conduction device.

Hebe teaches a communication controller housing (Hebe figure 1A, computing system 116) coupled to the facepiece (Hebe figure 1A, HMD 100); processing circuitry having a processor and a memory (Hebe figure 1D); and a communication controller transceiver having a communication unit; and the communication controller being in electrical communication with the bone conduction device (Hebe figure 1D, Col 7 lines 35-45, “device 210 may be…head-mounted device 100”).

.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (US 2015/0090257) in view of Fukuda (US 2003/0083112) in further view of Goodnow (WO 90/04908) in further view of Hebe (US 9143848) in further view of Parker (US 2011/0026748).

Regarding claim 14, Larsen in view of Fukuda in further view of Goodnow in further view of Hebe does not explicitly teach wherein at least one of the first and second bone conduction elements further includes: processing circuitry having a processor and a memory; an amplifier; and a transceiver having a communication unit, the at least one of the first and second bone conduction element being in communication with the communication controller.

Parker teaches wherein at least one of the first and second bone conduction elements further includes: processing circuitry having a processor and a memory (Parker figure 2B, processor 240); an amplifier (Parker ¶0061, “gain amplifier”); and a transceiver having a communication unit (Parker figure 2A-2B, ¶0039-0040, external interface module 214), the at least one of the first and second bone conduction element 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Parker to improve the known bone conduction system of Larsen in view of Fukuda in further view of Goodnow in further view of Hebe to achieve the predictable result of communicating wirelessly with an external device.

Regarding claim 15, Larsen in view of Fukuda in further view of Goodnow in further view of Hebe in further view of Parker teaches wherein the communication unit is a wireless communication unit (Parker ¶0047, “wireless communication”).

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodnow (WO 90/04908) in view of Kristo (US 2013/0089229) in further view of Joeng (US 2009/0202084).

Regarding claim 16, Goodnow A bone conduction communication system, the bone conduction communication system (Goodnow Page 6 last paragraph to page 7, transducers 14 and 14 are bone conduction speakers) comprising: a wearable device having a first strap coupling element and a second strap coupling element on a second side of the wearable device (Goodnow figure 3 and Page 7 lines 10-22, “The headset 11 positions transducer 12 and 14 on opposite sides of the user’s head ; a first bone conduction element including: a first bone conduction transducer (Goodnow figure 3, transducer 12); a second bone conduction element including: a second bone conduction transducer (Goodnow figure 3, transducer 14); and a band having a first end and a second end opposite the first end (Goodnow figure 3, headstraps 26,28) the first bone conduction element being at the first end and the second bone conduction element being at the second end (Goodnow figure 3, transducers 12 and 14 are on opposite ends of the headstraps), the band being coupled to the wearable device such that the first bone conduction element is coupled to the first strap coupling element and the second bone conduction element is coupled to the second strap coupling element (Goodnow figure 3, transducers 12 and 14 are connected to yokes 18 and 20 respectively), each of the first and second bone conduction elements being stabilized by the band and the wearable device along a plurality of axes of support (Goodnow figure 3), however does not explicitly teach a first processing circuitry having a processor and a memory, the first processing circuitry being in electrical communication with the first bone conduction transducer; a first transceiver having a communication unit, the first bone conduction transducer being in communication with the first processing circuitry; a first amplifier (134) in communication with the first transceiver and the first bone conduction transducer; and a first power source in communication with the first amplifier, the first transceiver, and the first processing circuitry; a second processing circuitry having a processor and a memory, the second processing circuitry being in communication with the second bone conduction transducer; a second transceiver having a communication unit, the second 

Kristo teaches a first bone conduction element and a second bone conduction element (Kristo figure 5, ¶0027 and bone conduction device 100).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Kristo to improve the known bone conduction system of Goodnow to achieve the predictable result of having full hearing capabilities using both the left and right bone conduction device to for input signal.

Joeng teaches a first bone conduction element (Joeng ¶0036, “bone conduction transducer”) including a first processing circuitry having a processor and a memory (Joeng figure 1, control unit 3, a processor uses a memory to process data), the first processing circuitry being in electrical communication with the first bone conduction transducer (Joeng figure 1, control unit 3 is connected to receiver 4); a first transceiver having a communication unit (Joeng figure 1 and ¶0038, “transmitter 6,” it is known in the art to use a transceiver for bidirectional communication. See pertinent art Wang figure 1, transceivers 51 and 31), the first bone conduction transducer being in communication with the first processing circuitry (Joeng ; a first amplifier (134) in communication with the first transceiver and the first bone conduction transducer (Joeng ¶0037, “control unit 3, which is likewise integrated in the hearing aid housing 1, processes and amplifies”); and a first power source in communication (Joeng figure 1, battery 5) with the first amplifier, the first transceiver, and the first processing circuitry (Joeng figure 1, battery 5 powers the device); a second bone conduction element including a second processing circuitry having a processor and a memory, the second processing circuitry being in communication with the second bone conduction transducer; a second transceiver having a communication unit, the second transceiver being in communication with the second processing circuitry; a second amplifier in communication with the second transceiver and the second bone conduction transducer; and a second power source in communication with the second amplifier, the second transceiver and the second processing circuitry (it would have been obvious to modify the components of the bone conduction devices 100 of Kristo with the bone conduction elements of Joeng to achieve a second bone conduction element).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Joeng to improve the known bone conduction system of Goodnow in view of Kristo to achieve the predictable result of wireless communication between devices using a transceiver.



Regarding claim 18, Goodnow in view of Kristo in further view of Joeng teaches wherein the wearable device is coupled to a helmet (Goodnow figure 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang (US 2005/0286734).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:

                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NORMAN YU/Primary Examiner, Art Unit 2652